Case 2:21-cv-05215-CAS-JEM Document 12 Filed 07/06/21 Page 1 of 5 Page ID #:90




   1   Neville L. Johnson, State Bar No. 66329
       Douglas L. Johnson, State Bar No. 209216
   2   Daniel B. Lifschitz, State Bar No. 285068
       Johnson & Johnson LLP
   3   439 North Canon Drive, Suite 200
       Beverly Hills, California 90210
   4   Tel: 310-975-1080
       Fax: 310-975-1095
   5   njohnson@jjllplaw.com
       djohnson@jjllplaw.com
   6   dlifschitz@jjllplaw.com
   7

   8   Steven A. Schwartz                             Edward Siedle
       Chimicles Schwartz Kriner                      Law Offices of Edward Siedle
   9   & Donaldson-Smith LLP                          17789 Fieldbrook Circle West
       361 West Lancaster Avenue                      Boca Raton, FL 33496
  10   Haverford, PA 19041                            Tel.: 561-703-5958
       Tel.: 610-642-8500                             esiedle@aol.com
  11   Fax: 610-649-3633
       steveschwartz@chimicles.com
  12
       Robert J. Kriner, Jr.
  13   Emily L. Skaug
       Chimicles Schwartz Kriner
  14   & Donaldson-Smith LLP
       2711 Centerville Road, Suite 201
  15   Wilmington, DE 19808
       Tel.: 302-656-2500
  16   Fax: 302-656-9053
       rjk@chimicles.com
  17   els@chimicles.com

  18 Attorneys for Plaintiff and the Classes

  19                          UNITED STATES DISTRICT COURT
  20                         CENTRAL DISTRICT OF CALIFORNIA
  21 FRANCES FISHER                                   CASE NO. 2:21-cv-05215-CAS-MAA
  22        Plaintiff, on behalf of herself and all
            other similarly and situated members      PLAINTIFF’S REPLY TO
  23        of the SCREEN ACTORS GUILD-               DEFENDANTS’ PROPOSED
            AMERICAN FEDERATION OF                    PRELIMINARY RESPONSE TO
  24        TELEVISION AND RADIO
            ARTISTS,                                  PLAINTIFF’S APPLICATION
  25
       v.
  26
     SCREEN ACTORS GUILD -
  27
     AMERICAN FEDERATION OF
  28 TELEVISION AND RADIO ARTISTS,

            PLAINTIFF’S REPLY TO DEFENDANTS’ PROPOSED PRELIMINARY RESPONSE TO PLAINTIFF’S
                                             APPLICATION
Case 2:21-cv-05215-CAS-JEM Document 12 Filed 07/06/21 Page 2 of 5 Page ID #:91




   1 a labor organization; GABRIELLE
       CARTERIS, an individual; DAVID P.
   2 WHITE, an individual; DUNCAN

   3 CRABTREE-IRELAND, an individual;
       RAY RODRIGUEZ, an individual;
   4 MICHAEL PNIEWSKI, an individual;
       DAVID HARTLEY-MARGOLIN, an
   5 individual; JOHN T. MCGUIRE, an

   6
     individual; JOHN CARTER BROWN,
     an individual; AND LINDA POWELL,
   7 an individual.

   8      Defendants.
   9     PLAINTIFF’S REPLY TO DEFENDANTS’ PROPOSED PRELIMIARY
  10              RESPONSE TO PLAINTIFF’S APPLICATION

  11         Plaintiff respectfully submits this response to Proposed Defendants’
  12 Preliminary Response to Plaintiff’s Application for Leave to File Proposed Complaint

  13 Pursuant to 29 U.S.C. § 501 (“Defendants’ Request”) (ECF #11), filed in this matter

  14 by the named Defendants on June 30, 2021.

  15         On June 25, 2021, Plaintiff filed her Application for Leave to File Complaint
  16 Pursuant to 29 U.S.C. 29 § 501 (“Application”) (ECF #1). The Application includes

  17 the Proposed Complaint, which includes two Counts. Count I is not subject to the

  18 threshold “good cause” determination by the Court. With respect to Count II, Plaintiff

  19 filed the Application in accordance with accepted practices and procedures of this

  20 Circuit, including presenting to the Court the threshold issue of “good cause” prior to

  21 proceeding with Count II of the Proposed Complaint. Pursuant to the request of SAG-

  22 AFTRA in-house counsel, the Application also specifically advised the Court that

  23 SAG-AFTRA may wish to be heard on the threshold “good cause” issue. Dkt. No. 1,

  24 ¶ 12.

  25         Defendants’ Request asks the Court to dismiss the Application in favor of an
  26 alternative procedure in which Plaintiff would file the Proposed Complaint and

  27 request leave to proceed on Court II subject to the Court’s determination of the

  28 threshold “good cause” issue, and Defendants would simultaneously move to dismiss
                                             2
         PLAINTIFF’S REPLY TO DEFENDANTS’ PROPOSED PRELIMINARY RESPONSE TO PLAINTIFF’S
                                          APPLICATION
Case 2:21-cv-05215-CAS-JEM Document 12 Filed 07/06/21 Page 3 of 5 Page ID #:92




   1 Count I and move to oppose the threshold “good cause” determination or in the

   2 alternative dismiss Count II. Dkt. No. 11 at 4. Defendants state the court followed this

   3 procedure in Pimentel v. Aloise, No. 3:18-cv-00411, 2018 U.S. Dist. LEXIS 196122

   4 (N.D. Cal. Nov. 16, 2018), which involved an amendment to a complaint for

   5 violations of 29 U.S.C. §§ 101 and 411 to add a claim under 29 U.S.C § 501, following

   6 a motion to dismiss the original complaint and a voluntary dismissal of the original

   7 claims.

   8        Plaintiff respectfully submits she followed the established procedure to present
   9 to the Court the statutory threshold “good cause” predicate to proceedings on Count
  10 II by filing the verified Application. See Van Kirk v. Utd. Assoc. of Journeymen and

  11 Apprentices of the Plumbing and Pipefitting Industry of the U.S. and Canada, AFL-

  12 CIO, No. 2:20-cv-01961 (D. Ariz.) (Dkt. No. 1) (complaint with § 501 claim as Count

  13 IV); id. at Dkt. No. 2 (application for leave to file under § 501); id. at Dkt. No. 13

  14 (order granting jointly stipulated date for defendants’ response to application); id. at

  15 Dkt. No. 29 (order granting application); Collins v. Rosselli, No. 2:08-cv-03330 (C.D.

  16 Cal.) (Dkt. No. 1) (ex parte application for leave to file with verified complaint

  17 attached); id at Dkt. No. 16 (memorandum in opposition to ex parte application); id.

  18 at Dkt. No. 18 (order granting application); UFCW Union, Local No. 648, AFL-CIO

  19 v. Sharpe, No. 3:03-cv-00005 (N.D. Cal.) (Dkt. No. 1) (complaint); id. at Dkt. No. 2

  20 (ex parte application); id. at Dkt. No. 12 (order granting application).

  21        As the court recognized in Pimentel, the predicate “good cause” determination
  22 under “the current Ninth Circuit approach . . . is limited and designed simply to ensure

  23 that a suit is not frivolous or undertaken for the purpose of harassment.” 2018 U.S.

  24 Dist. LEXIS 196122, *45 (citing Loretangeli v. Critelli, 853 F.2d 186, 191-92 (3d

  25 Cir. 1988) (“The statutory permission for plaintiffs to file an ex parte application for

  26 leave to sue, 29 U.S.C. § 501(b), suggests a low level of judicial scrutiny[;] [t]he

  27 language of the statute certainly does not require that the district court then make a

  28 searching inquiry into the merits of the suit”); George v. Local Union No. 639, 98
                                               3
         PLAINTIFF’S REPLY TO DEFENDANTS’ PROPOSED PRELIMINARY RESPONSE TO PLAINTIFF’S
                                          APPLICATION
Case 2:21-cv-05215-CAS-JEM Document 12 Filed 07/06/21 Page 4 of 5 Page ID #:93




   1 F.3d 1419, 1422 (D.C. Cir. 1996) (“It would . . . be illogical to impose a heightened

   2 pleading standard, requiring a plaintiff to show a high likelihood of success on the

   3 merits”)). A defendant may challenge “good cause” based on “facts which

   4 demonstrate that the plaintiff is not a member of the defendant union, or that the action

   5 is outlawed by a statute of limitations, or that the action cannot succeed because of

   6 the application of the principles of res judicata or collateral estoppel, or that plaintiff

   7 has not complied with some controlling condition precedent to the bringing of such a

   8 suit . . . .” Horner v. Ferron, 362 F.2d 224, 229 (9th Cir. 1966). “Defenses involving

   9 disputed questions of fact should be appraised only after a trial at which the parties
  10 and the court can have the benefit of a complete inquiry, assisted by such pre-trial

  11 discovery as may be undertaken.” Id.

  12           The Proposed Complaint includes two Counts. Defendants’ proposal would
  13 combine the parties’ briefing and the Court’s consideration of the threshold “good

  14 cause” predicate for Count II together with the Court’s consideration of motions to

  15 dismiss Counts I and II. This would seem procedurally to misalign the Counts under

  16 the Rules, as proceedings on Count II are subject to the Court’s predicate “good

  17 cause” determination, by statute. 29 U.S.C. § 501(b) (“No such proceeding shall be

  18 brought except upon leave of the court obtained upon verified application and for

  19 good cause shown, which application may be made ex parte.”). If, however, the Court

  20 is inclined to proceed in line with Defendants’ proposal, Plaintiff has no opposition

  21 to doing so, if the technical trigger date for purposes of the Court Rules, such as the

  22 21-day period under Rule 15(a) for Plaintiff to amend Count II as a matter of course,

  23 will be the date of the Court’s predicate “good cause” determination, not the date of

  24 Defendants’ filing of a Rule 12 motion to dismiss Count II.

  25 / / /

  26 / / /

  27 / / /

  28 / / /
                                                  4
             PLAINTIFF’S REPLY TO DEFENDANTS’ PROPOSED PRELIMINARY RESPONSE TO PLAINTIFF’S
                                              APPLICATION
Case 2:21-cv-05215-CAS-JEM Document 12 Filed 07/06/21 Page 5 of 5 Page ID #:94




   1                                      Respectfully Submitted,
   2

   3 DATED: July 6, 2021                 JOHNSON & JOHNSON LLP
   4

   5
                                         By:     /s/ Neville L. Johnson
   6
                                               Neville L. Johnson
   7                                           Douglas L. Johnson
                                               Daniel B. Lifschitz
   8                                           Johnson & Johnson LLP
                                               439 N. Canon Drive, Suite 200
   9                                           Beverly Hills, CA 90210
                                               Tel.: 310-9751080
  10                                           Fax.:310-975-1095
                                               njohnson@jjllplaw.com
  11                                           djohnson@jjllplaw.com
                                               dlifschitz@jjllplaw.com
  12

  13                                           Steven A. Schwartz
                                               Chimicles Schwartz Kriner
  14                                           & Donaldson-Smith LLP
                                               361 West Lancaster Avenue
  15                                           Haverford, PA 19041
                                               Tel.: 610-642-8500
  16                                           Fax: 610-649-3633
                                               steveschwartz@chimicles.com
  17
                                               Robert J. Kriner, Jr.
  18                                           Emily L. Skaug
                                               Chimicles Schwartz Kriner
  19                                           & Donaldson-Smith LLP
                                               2711 Centerville Road, Suite 201
  20                                           Wilmington, DE 19808
                                               Tel.: 302-656-2500
  21                                           Fax: 302-656-9053
                                               rjk@chimicles.com
  22                                           els@chimicles.com
  23                                           and
  24                                           Edward Siedle
                                               Law Offices of Edward Siedle
  25                                           17789 Fieldbrook Circle West
                                               Boca Raton, FL 33496
  26                                           Tel.: 561-703-5958
                                               esiedle@aol.com
  27
                                               Attorneys for Plaintiff and the Classes
  28
                                               5
         PLAINTIFF’S REPLY TO DEFENDANTS’ PROPOSED PRELIMINARY RESPONSE TO PLAINTIFF’S
                                          APPLICATION
